DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic (U.S. Patent Application Publication No. 2019/0285881 A1) in view of Mai, C., Rambold, L., & Khamis, M. (2017, November). TransparentHMD: revealing the HMD user's face to bystanders. In Proceedings of the 16th International Conference on Mobile and Ubiquitous Multimedia (pp. 515-520) (“Mai”). 

	Regarding claim 1: 
	Ilic teaches: a head mounted display (HMD) (Fig. 2 and para. 5), comprising: 
	a first display to display an image towards a user wearing the HMD (Fig. 2: 62); 
	a sensor to capture a gaze of the user wearing the HMD (e.g. paras. 42-43, 52, 86-87, 104-110 and 128); 
	an outward facing camera to capture images of a portion of an environment within a view of the user (e.g. para. 54, 82-98, 164-66); 
	a processor communicatively coupled to the sensor and the outward facing camera (e.g. claim 1, claim 15, and paras. 43-50 and 119-122) to generate an animation of the gaze of the user (see e.g. claim 16, generate a 3D animation of the face of the wearer) and an augmented reality image on the first display based on the images captured by the outward facing camera (e.g. Abstract, paras. 42-46, 81-99, and Figs.1, 8 and  9).
	Regarding: a second display communicatively coupled to the processor and the first display, wherein the second display displays the animation of the gaze of the user away from the user, consider the following. 
Mai teaches that it is known to have a head mounted device that has a display facing outward or away from the user, that can reveal animations or images of the user’s face (i.e. an animation of the gaze, as mapped above re: Ilic reference).  See Mai, p. 515-517.  At p. 571, Mai even teaches/suggests an embodiment with double sided displays (i.e. with double sided smart phones).  Modifying the applied references, in view of Mai, to have obtained the above regarding a second display, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	Ilic further teaches: the HMD of claim 1, wherein the sensor comprises two cameras to capture images of the gaze (e.g. paras. 36-37 and Fig. 11, at least two eye cameras or eye tracking cameras).
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Ilic, to have obtained the above. The motivation would be to take advantage of known hardware arrangements to image or track features. 


	Regarding claim 3:
	Ilic further teaches: the HMD of claim 1, wherein the animation of the gaze includes movement of eyebrows of the user to display an emotion of the user (e.g. claims 2, 3, Fig. 19, Fig. 21-24 and paras. 36-39). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Ilic, to have obtained the above. The motivation would be to use as much depiction as possible to convey a user’s expressions or emotions to improve AR/VR experiences.  


	Regarding claim 4:
	Mai teaches: the HMD of claim 1, wherein the second display is located directly over the outward facing camera and is transparent (e.g. Fig. 2, Abstract, ad page. 516). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view 

	
	Regarding claim 5:
	The combination of Ilic and Mai teach an HMD with a first and second display, as mapped above in claim 1.  The features of claim 5, namely: the HMD of claim 1, wherein the second display is located along an outer edge of the first display, are a simple design choice between the two displays of the HMD.  Applicant’s specification does not describe or disclose that the relative configurations of the first and second display solve any stated problem (see e.g. Fig. 2) and instead can be of many examples and non-limiting configurations (see Applicant’s specification, para. 33). Modifying the applied references, to have included the above, would have been an obvious matter of design choice, and have yielded a predictable result of providing a HMD with two opposite facing displays, also taught by the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 6:
the HMD of claim 1, wherein dimension of the second display are smaller than dimensions of the first display, are a simple design choice between the two displays of the HMD.  Applicant’s specification does not describe or disclose that the relative configurations of the first and second display solve any stated problem (see e.g. Fig. 2) and instead can be of many examples and non-limiting configurations (see Applicant’s specification, para. 33). Modifying the applied references, to have included the above, would have been an obvious matter of design choice, and have yielded a predictable result of providing a HMD with two opposite facing displays, also taught by the prior art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 7:
	Ilic further teaches: the HMD of claim 1, further comprising: a computer readable storage medium to store (e.g. claim 1) user customized animations of the gaze of the user (e.g. para. 85, customized models, para. 98 and Fig. 22).  Ilic also teaches animations, as mapped above in claim 1. Modifying the Ilic, which teaches customized user facial expressions and facial features, to have included customized 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 8:
	Ilic teaches: a non-transitory computer readable storage medium encoded with instructions executable by a processor (para. 50), the non-transitory computer-readable storage medium comprising: 
	instructions to track a gaze of a user via a camera inside (paras. 36-37 and Fig. 11) of a head mounted display (HMD) worn by a user (Fig. 2) that captures images of the gaze of the user; (e.g. paras. 42-43, 52, 86-87, 104-110 and 128);  
	instructions to generate an animation of the gaze of user (see e.g. claim 16, generate a 3D animation of the face of the wearer). 
	Regarding: instructions to display the animation of the gaze of the user on an outward facing display of the HMD, consider the following. 
	In analogous art, Mai teaches that it is known to have a head mounted device that has a display facing outward or away from the user, that can reveal animations or images of the user’s face (i.e. an animation of the gaze, as mapped above re: Ilic 
	Modifying the applied references, in view of Mai, to have obtained the above regarding a second display, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 10:
	Ilic further teaches: the non-transitory computer readable storage medium of claim 8, wherein the animation comprises human eyes (e.g. claims 2, 3, Fig. 19, Fig. 21-24 and paras. 36-39). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view 


	Regarding claim 11: see claim 3. 
	These claims are similar and, thus, the same rationale for rejection applies. 



Claims 9, 12 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Mai and further in view of Chan, L., & Minamizawa, K. (2017, September). FrontFace: facilitating communication between HMD users and outsiders using front-facing-screen HMDs. In Proceedings of the 19th International Conference on Human-Computer Interaction with Mobile Devices and Services (pp. 1-5) (“Chan”). 

	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the non-transitory computer readable storage medium of claim 8, further comprising: instructions to display an indication that the HMD is in an augmented reality mode, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Chan teaches that different modes of use for a user wearing a HMD is known. See e.g. Chan, Fig. 5 and page 3, a virtual mode and a real world mode.  For indications, in the real-world mode there is a skin background displayed, as opposed to a virtual scene in the virtual mode.  Recall, Ilic teaches augmented reality with HMDs. Modifying the applied references, such to include modes with indications, as per Chan, in an AR setting or device as with Ilic, is all of taught, suggested and obvious and predictable over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 12: see claim 9.
	The method of claim 12 is a combination of the features of claim 9, which depends from claim 8. Thus, the same rationale for rejection applies. The detecting step of claim 12 correspond to the features of claim 9 that indicate the HMD is in an augmented reality mode.  The graphical image of claim 12 corresponds to the animation of claim 8. 
	

	Regarding claim 13: 
	Ilic further teaches: the method of claim 12, wherein the generating is based on a user customized animation (e.g. para. 85, customized models, para. 98 and Fig. 22).  Ilic also teaches animations, as mapped above in claim 1. Modifying the Ilic, which teaches customized user facial expressions and facial features, to have included customized animations, animations also taught by Ilic, is all of taught, suggested, and obvious and predictable over the prior art. See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 14: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 12, wherein the capturing, the generating, and the causing are repeated until the augmented reality mode is disabled, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The mapping above in claim 9 equally applies here. Chan teaches that different modes are known, one of them being an AR mode, in view of Chan and Ilic.  See above mapping to claim 1 re: Ilic, whereby the above steps are repeated as a user is using or engaging with the HMD.  This teaches the above features of claim 14. When the mode switches to real world mode, as per Chan, the AR/VR mode is disabled.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 15:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 12, wherein the causing the graphical image to be display on an outward facing display of the HMD is performed while an augmented reality view is displayed on an inward facing display of the HMD, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Modifying the applied references, such that the graphical image is displayed on an outward facing display of the HMD (see mapping to claim 1), while an AR view (per Ilic, see claim 1) is displayed on an inward facing display (see Ilic, mapping to claim 1, and Mai, p. 517, double-sided smartphones or displays), is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to AR/VR displays and imaging, and/or user facial animations.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613